Order entered July 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00182-CR
                                     No. 05-14-00183-CR

                           TRAVIS LEE ANDERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F12-50734-J, F12-53080-J

                                           ORDER
       Appellant’s motion to supplement the record on appeal and to hold the briefing schedule

in abeyance is before the Court. In his motion, appellant contends his brief was not timely filed

by the extended due date because the reporter’s record of the plea hearing was not filed.

Appellant points out that the clerk’s record reflects discrepancies on the date the plea hearing

might have been held with the plea paperwork dated August 29, 2013 by the parties and October

3, 2013 by the trial court. Appellant further points out that the trial court stated during the

January 3, 2014 punishment hearing that the plea hearing was held on November 8, 2013.

       Our records reflect a supplemental reporter’s record of the plea hearing was filed on June

20, 2014. The plea hearing record reflects the plea was heard on October 3, 2013 and the case
was set for a punishment hearing on November 8, 2014. The punishment hearing was held on

January 3, 2014. The reporter’s record appears to be complete. Accordingly, appellant’s motion

is DENIED.

         We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.      In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    LANA MYERS
                                                            JUSTICE